DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
In view of an amendment, claim 23 has been objected to.
Claims 23 and 30-32 have been rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/19/2022, the following has occurred: claim 23 has been amended; claims 1-22 and 24-29 have been canceled; and claims 30-32 have been added.
Claims 23 and 30-32 are pending.
Effective Filing Date: 09/06/2013

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that the electronic token is integrated into the claims in a sufficient manner to indicate a practical application for two reasons. First, the claim integrates the token into a message structure where the notification is defined as a message structure including two or more components, namely the electronic token and the medical laboratory data. Second, Applicant argues that the claim language implies a functional notification delivery trigger, which is the reception of the notice. The delivery of the notification is in response to reception of the notice, which is a mechanism to perform such triggering. Examiner however respectfully disagrees with both points.
Firstly, the claimed electronic token is not significant enough as the recitation may be directed to any unique piece of information. Applicant states that the claim integrates the token into a message structure however this structure is not strictly limited to a computing environment. A message that includes a token and medical data may be as simple as a notification with medical data of a patient whose name (token) is included in the data. The fact that it is “electronic” is merely a general linking to a particular technological environment.
Secondly, the claim language implying a triggering process is not substantial as insinuations are not definitive. Also in this case the claimed triggering is not limited to a computing environment. For example, something that is done in response to something else (which indicates triggering) is not inherently a computer-environment-limited process. So sending a message in response to receiving a message may be directed to computers in one instance but may also be as human activity in another. The present claims however describe exchanging of information between parties applied to electronic devices.

35 U.S.C. 103 Rejections:
Applicant amended claim 23 to clearly state that the notification is delivered in response to reception of the notice by the MIE system. Applicant further requested Examiner to withdraw the previous rejection in view of this amendment to the claims. Examiner however respectfully disagrees as the newly amended limitations for claim 23 are rejected in view of the Ahmad et al. reference. The complete rejection can be seen in the 35 U.S.C. 103 rejection section. Examiner cited paragraph [0041] of Ahmad et al. reference which states:
“After receiving laboratory testing results and/or pointers, the laboratory testing manager 202 may store the results and/or pointers in an associated database, such as the database 204. Additionally, the laboratory testing manager 202 allows recipients ( e.g., those entities indicated in the order to receive the results) to view the laboratory testing results. Results may be communicated to recipients in a variety of ways within the scope of the present invention. For example, in some embodiments, the laboratory testing manager 202 may first provide a notification to indicated recipients that laboratory testing results are available, and recipients may then access the results. The laboratory testing manager may deliver such a notification to a recipient in any number of ways, such as, for example, via an electronic mail message, a message via a client application, a message via a recipient's native clinical computing system, or a generated voice recording. In some embodiments of the present invention, the laboratory testing manager 202 may simply deliver the results and/or result pointers to the recipients. The delivery of results to recipients may be via any number of ways within the scope of the present invention, such as for example, an electronic mail message, a client application, a recipient's native clinical computing system, a generated voice recording, or via a fax machine.”

The Ahmad et al. reference teaches that a notification is sent in response to a reception of a notice by the MIE system. The notice here is the lab results data that is received and stored by the testing manager 202 in database 204. The MIE consists of components 202 and 204. When the MIE receives the laboratory test results, the test results are available. When these test results are made available, the testing manager 202 may send out a notification to indicated recipients that test results are available and recipients may access those results. Accordingly, the “lab results are available” notification is sent out in response to the MIE receiving the results (the notice).

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites “capacity of the mobile” in the last line of the claim when it should most likely recite “capacity of the mobile device”.
Additionally, claim 23 recites “user form other users” in line 14 of the claim when it should most likely recite “user from other users”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the smart phone” in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 23 recites the limitation “the application software” in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 30-32 are rejected based on their dependency on claim 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 23 and 30-32 are drawn to a system which is within the four statutory categories. Claims 23 and 30-32 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 18 recites, in part, performing the steps of 1) in response to a notice received by the MIE system from the laboratory system indicating that test results are available to the user, wherein the notice conveys a token uniquely identifying the user form other users of the MIE and medical laboratory data about the user, 1a) delivering, in response to reception of the notice by the MIE system, a notification to the user to indicate that a notice is available for the user to view, wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and 1b) communicate the notice from the laboratory system to the user, the notice being viewable when the user is identified via the biometric user identification capability. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. For example, humans can coordinate messages to other humans when laboratory results are available and they can manage access to these results.
Depending claims 30-32 include all of the limitations of claim 23, and therefore likewise incorporate the above-described abstract idea. The limitations of depending claims 30-32 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 30-32 are nonetheless directed towards fundamentally the same abstract idea as independent claim 23 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a 1) server arrangement that has a software implemented functionality and that is configured for: 1a) interfacing with a physician's system via the data network for receiving an electronic lab request for the user, 1b) interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, and 1c) interfacing with a mobile device of the user via the data network, wherein the mobile device has biometric user authentication capability, 2) the data network, 3) an electronic token, and 4) a smart phone of the user with biometric capability and application software to perform the claimed steps.
The 1) server arrangement that has a software implemented functionality and that is configured for: 1a) interfacing with a physician's system via the data network for receiving an electronic lab request for the user, 1b) interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, and 1c) interfacing with a mobile device of the user via the data network, wherein the mobile device has biometric user authentication capability in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, pages 57-58).
The 2) data network and 4) smart phone add insignificant extra-solution activity to the abstract idea. Such a recitation amounts to mere data gathering (see: MPEP 2106.05(g)).
Lastly, the 3) electronic token generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 1) server arrangement that has a software implemented functionality and that is configured for: 1a) interfacing with a physician's system via the data network for receiving an electronic lab request for the user, 1b) interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, and 1c) interfacing with a mobile device of the user via the data network, wherein the mobile device has biometric user authentication capability, 2) the data network, 3) an electronic token, and 4) a smart phone of the user with biometric capability and application software to perform the claimed steps amounts to no more than a general linking to a particular technological environment, insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention grants access to medical test results information utilizing a 1) server arrangement that has a software implemented functionality and that is configured for: 1a) interfacing with a physician's system via the data network for receiving an electronic lab request for the user, 1b) interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, and 1c) interfacing with a mobile device of the user via the data network, wherein the mobile device has biometric user authentication capability to perform the claimed steps computing device, thus server arrangement is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) data network and 4) smart phone with biometric capability and application software in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): [1] Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives laboratory data, and transmits the data to a smart phone over a network, for example the Internet. Additionally, [2] restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014) – similarly, the current invention restricts access to medical laboratory information using biometric identification via a smart phone.
The 3) electronic token generally links the abstract idea to a particular technological environment or field of use. The following represents an example that the courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to an electronic token, because limiting application of the abstract idea to an electronic token is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, generally linking the abstract idea to a particular technological field, and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 23 and 30-32 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0294103 to Ahmad et al. in view of U.S. 2013/0110534 to Iasella et al.
As per claim 23, Ahmad et al. teaches a Medical Information Exchange (MIE) system implemented on a server arrangement in a data network,
a. the server arrangement (see: FIG. 1 and 202 of FIG. 2 where there is a server arrangement) configured for:
i. interfacing with a physician's system via the data network for receiving an electronic lab request for the user, (see: 208 of FIG. 2 and paragraph [0032] where there is a physician’s system that can communicate testing requests with 202)
ii. interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202)
iii. interfacing with a mobile device of the user via the data network, (see: 214 of FIG. 2 and paragraph [0030] where patient 214 can communicate with 202)
b. the server arrangement has a software implemented functionality, configured for in response to a notice received by the MIE system from the laboratory system via the 3data network indicating that tests results are available to the user, (see: paragraph [0041] where the lab sends a notice to the database 204 of the test results) wherein the notice conveys an electronic token uniquely identifying the user from other users of the MIE (see: paragraph [0041] where the notification itself may be considered as the token considering that the notifications are sent to a recipient via an account associated with them) and medical laboratory data about the user, (see: paragraph [0041] where the results notice that is sent to database 204 includes lab testing results of the user)
i. delivering, in response to reception of the notice by the MIE system, a notification to the application software of the smart phone of the user via the data network to indicate that a notice is available for the user to view via the smart phone, (see: paragraph [0041] where a results notification is delivered to the patient via an application after results are made available. The “laboratory testing results are available” notification is in response to the data being received and stored by the testing manager 202 in database 204. Thus, the results which are communicated to the patients are in response to the results being received at the database 204 (which is also considered to be in response to reception of the results notice by the MIE system, where the MIE system includes 202 and 204))
ii. communicate the notice from the laboratory system to the mobile device via the data network (see: paragraph [0041] where a notification is delivered to the patient via an application. The notification here includes the test results information for the patient (the notice)).
Ahmad et al. may not further, specifically teach:
1) --wherein the mobile device has a biometric user authentication capability,
2) --wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and
3) --ii. the notice being viewable at the mobile device when the user is identified via the biometric user identification capability of the mobile.

Iasella et al. teaches:
1) --wherein the mobile device has a biometric user authentication capability, (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). Thus the device here has biometric authorization capabilities)
2) --wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, (see: paragraph [0087] where there may be no medical data that is conveyed for the purposes of privacy) and
3) --ii. the notice being viewable at the mobile device when the user is identified via the biometric user identification capability of the mobile (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). A user’s access to medical data here is granted when verified biometrically).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the mobile device has a biometric user authentication capability, have 2) wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and have 3) ii. the notice being viewable at the mobile device when the user is identified via the biometric user identification capability of the mobile as taught by Iasella et al. in the system as taught by Ahmad et al. with the motivation(s) of maintaining privacy (see: paragraph [0087] of Iasella et al.).

As per claim 30, Ahmad et al. and Iasella et al. in combination teaches the system of claim 23, see discussion of claim 23. Ahmad et al. further teaches wherein the MIE has a distributed architecture in the data network (see: paragraphs [0019] and [0020] where this invention may be performed in distributed computing environments).

As per claim 31, Ahmad et al. and Iasella et al. in combination teaches the system of claim 23, see discussion of claim 23. Ahmad et al. further teaches wherein the MIE includes a plurality of data records associated with respective users of the MIE, each data record holding medical information for a respective user (see: paragraph [0038] where each user may maintain an account with the laboratory testing manager 202).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0294103 to Ahmad et al. in view of U.S. 2013/0110534 to Iasella et al. as applied to claim 23, and further in view of U.S. 2007/0185736 to Cervi et al.
As per claim 32, Ahmad et al. and Iasella et al. in combination teaches the system of claim 23, see discussion of claim 23. The combination may not further, specifically teach wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs.

Cervi et al. teaches:
--wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs (see: paragraph [0095] where a pharmaceutical prescription can be communicated to a pharmacy external to the medical office via the handheld device. The handheld device acts as the MIE, so the MIE is configured to interface with a pharmacy system).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs as taught by Cervi et al. in the system as taught by Ahmad et al. and Iasella et al. in combination with the motivation(s) of improving communications within medical practices and clinics (see: paragraph [0005] of Cervi et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626
         

/DEVIN C HEIN/Examiner, Art Unit 3686